Case: 16-41205      Document: 00514005358        Page: 1     Date Filed: 05/24/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                   No. 16-41205                               FILED
                                 Summary Calendar                         May 24, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff–Appellee,

versus

CARLOS IRAM CARBARIN-ORTIZ,

                                                Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-588-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Carlos Carbarin-



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-41205      Document: 00514005358   Page: 2   Date Filed: 05/24/2017


                                 No. 16-41205

Ortiz has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Carbarin-Ortiz has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record. We concur with coun-
sel’s assessment that the appeal presents no nonfrivolous issue for appellate
review.

      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the appeal is DISMISSED.
See 5TH CIR. R. 42.2.




                                       2